* * * iphg petitioner, Louis Lembo, appeared and testified that on April 15th, 1924, he had squeezed or pinched the end oí the second finger of the left hand while pushing o-r moving a barrel; that he did not report the occurrence to anyone at that time; that on April 16th he went to his foreman, Theodore Miller, and informed Mr. Miller that the •second finger of the left hand was sore and swollen, but made no mention to him of having sustained an accident; that he then went to Miss Cranz, in charge of the first aid. and made no mention to her of having sustained an injury— simply said that the finger was sore and swollen; that he was referred to Dr. Port the same day, and he testified that he made no mention to Dr. Port of having sustained an injury; that he admitted that the first time he claimed to have sustained an injury was on August 11th, 1924, when he called at the office of the Patton Paint Company and notified Mr. Caifrey that he had injured the finger while in their employ.
In view of the admissions on the part of the petitioner in his testimony, and on motion of the representative of the respondent that the petition be dismissed because of the failure of the petitioner to have complied with the statute, *9which requires notice of injury or accident being given within ninety days after the occurrence of the said accident or injury.
I, therefore, find and determine that the petitioner herein failed to give to the respondent notice of accident or injury within the period of ninety days, as provided for by statute, and on this 29th day of November, 1924, it is. ordered that judgment be entered in favor of the respondent, and against the petitioner, and that the prayer of the petitioner be denied and the petition dismissed.
Harry J. Goas, Deputy Commissioner.